Citation Nr: 0823686	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for herpes simplex virus encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 1999 at the Jackson RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for herpes simplex virus 
encephalitis.  The veteran contends that his encephalitis was 
due to the herpes simplex virus (HSV) and that the same virus 
caused his service-connected Bell's palsy.  Therefore, he 
argues, he is entitled to service connection for herpes 
simplex virus encephalitis.

The veteran's post service medical records reveal that he was 
treated for severe headaches in June 2002 and diagnosed 
"presumed herpes encephalitis."  Subsequently, the veteran 
was listed, in VA medical treatment notes, as having been 
diagnosed with viral encephalitis.  However, a review of the 
record reveals that the listed diagnosis of viral 
encephalitis was obtained by history related by the veteran.  

In January 2004, the veteran was afforded a VA Compensation 
and Pension (C&P) examination in conjunction with his claim.  
The examiner noted that the veteran's medical records reveal 
that he complained of confusion, aphasia, and headache in 
June 2002.  The veteran was diagnosed and treated for 
"presumed herpes encephalitis."  The examiner reported that 
lumbar punctures had been difficult and obtained samples 
limited in quantity.  Specimens tested revealed elevated 
protein levels with elevated IgG synthesis rates.  Viral 
titers, polymerase chain reaction (PCR) for HSV, and fungal 
and bacterial smears and cultures have been negative for HSV.  
However, the examiner notes that PCR was not performed on the 
specimen obtained when the veteran was initially treated for 
presumed herpes encephalitis.  Testing of the most recent 
cerebral spinal fluid (CSF) specimen revealed normal glucose 
and protein levels, absent leocytosis, and PCR for HSV was 
negative.  The examiner indicated that the veteran's magnetic 
resonance imaging (MRI) scan of the brain was normal.  After 
performing neurological testing, the examiner noted that the 
veteran clearly has left hemisphere dysfunction.  However, 
the examiner could not render an opinion on the etiology of 
this dysfunction.  He indicated that the symptoms are highly 
suspicious for viral encephalitis and that a test for the 
arbovirus was negative.  The examiner stated that herpes 
virus is "high on the list of possible agents, although the 
diagnosis was not confirmed" and that although subsequent 
tests for HSV have been negative that does not rule out the 
possibility of HSV as the etiological agent of the veteran's 
dysfunction.  Although structural damage, of the brain, would 
be supportive of a diagnosis of herpes simplex virus 
encephalitis, its absence does not rule out the possibility 
of herpes as the etiological agent.  The examiner indicated 
that HSV and herpes zoster are the presumed agents 
responsible for Bell's palsy and that they can lie dormant 
for more than 50 years in nerve tissue prior to reemergence.  
He indicated that while encephalitis is not reported as a 
late complication of Bell's palsy it is "certainly 
possible."

In a December 2004 addendum to the January 2004 C&P 
examination report, the examiner rendered the opinion that a 
diagnosis of herpes encephalitis can not be conclusively 
ruled in or out and that he could not assign a probability 
without resorting to speculation.  The examiner stated that 
the medical literature did not provide data estimating the 
likelihood that a given episode of Bell's palsy is caused by 
a herpes virus.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2007).  As discussed above, the 
examiner in both January and December 2004, failed to render 
an opinion on whether the veteran had herpes simplex virus 
encephalitis, whether the veteran's claimed herpes simplex 
virus encephalitis was related to the veteran's service, or 
whether the veteran's claimed herpes simplex virus 
encephalitis is proximately due to or the result of the 
veteran's service connected Bell's palsy.  The Board must 
remand the claims for the veteran to be afforded another VA 
C&P examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any herpes simplex virus encephalitis 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  If herpes 
simplex virus encephalitis or the 
residuals thereof are diagnosed, the 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's herpes simplex virus 
encephalitis or residuals thereof are 
related to or had its onset during 
service.  If the examiner determines that 
the veteran's herpes simplex virus 
encephalitis or residuals thereof are not 
related to service, the examiner is asked 
to comment on whether the veteran's 
herpes simplex virus encephalitis or 
residuals thereof are proximately due to 
or the result of the veteran's service-
connected Bell's palsy.  The examiner 
must provide a complete rationale any 
stated opinion.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



